DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 2/13/21, has been entered. Claims 7, 44, 55, 60, 63, 66, 68, and 71-83 are pending with claims 1-6, 8-43, 45-54, 56-59, 61-62, 64-65, 67, and 69-70 being previously or currently cancelled and claims 71-83 being currently added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folk et al. (US 20050269104) or, in the alternative, under 35 U.S.C. 103 as obvious over Folk et al. (US 20050269104), alone.
Regarding claim 44: Folk discloses a system for drilling a subterranean borehole comprising a mast 140, a pipe rotator 10 coupled to the mast, and that the pipe rotator 
In the alternative, Folk discloses a system for drilling a subterranean borehole comprising a mast 140, a pipe rotator 10 coupled to the mast, and that the pipe rotator includes a stem 50, 90, 92 that is configured to be coupled to an end of a drillstring 143, and coupled to a motor 30 that is configured to rotate the stem (Figs. 1A, 1C, 2A; abstr.; [0045], [0047], [0055]). Folk discloses a guide beam 82 coupled to the mast, that the guide beam includes a longitudinal axis and is configured to guide vertical motion of the pipe rotator, that the guide beam comprises a plurality of elongate sections 82g 82h configured to be disposed generally along the longitudinal axis, and a plurality of coupling assemblies 82mi, 82n configured to interconnect the plurality of elongate sections and maintain the plurality of elongate sections in position along the longitudinal axis (Figs. 1A, 2A, 2F; [0099]). Folk discloses that each of the coupling assemblies 
It is noted by the examiner that Folk discloses several embodiments of a guide beam. It is the examiner’s position that as Folk discloses various possible embodiments and equivalents thereof, that one of skill in this art who has the benefits of Folk can appreciate that by variations in form the particular embodiments are exemplary and not limited to the specific form shown, that certain changes can be made in the subject matter, and that changes are possible, it would have been obvious to combine the various embodiments of Folk. Thus, at the time that the invention was made, it would have been obvious to one having ordinary skill in the art to have combined the disclosed embodiments of Folk. One having ordinary skill in the art would have seen from Folk’s disclosure that the disclosed embodiments are structure, systems, and methods that can be used together to accomplish the desired operation of guiding a pipe rotator. This combination of the Folk embodiments is a simple substitution of one disclosed configuration for another substantially equivalent configuration. Such a simple substitution would have been obvious to one having ordinary skill in the art and such a simple substitution would be predictable with no unexpected results.
Allowable Subject Matter
Claims 74-83 are allowed.
Claims 55, 60, 63, 66, 68, and 71-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s amendments and arguments, filed 2/13/2021, with respect to the claim rejections have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants argue that the pins and holes of Folk are not first and second connectors extending from ends of the first and second elongate sections such that the connector ends mate and engage with each other along the longitudinal axis. Applicants assert that the ends of the tubes 82g, 82h are one inside the other, thereby overlapping portions of the tubes such that the tubes can telescope and that the ends of the tubes 82g, 82h do not have connector ends that mate and engage with each other. Applicants further assert that the pins 82i are inserted into the holes 82j, 82k in a direction perpendicular to the longitudinal axis of the tubes 82g, 82h; thus, the pins and holes of Folk are not engaged along the longitudinal axis, as is claimed. The examiner does not agree with applicants’ analysis and conclusion.
The claim language is still broad enough to allow the examiner’s interpretation. There is no specific structural relationship recited to preclude the examiner’s rejection. The pins and holes of Folk still extend from the elongate sections and the sections are clearly joined along a longitudinal axis. It is suggested that applicants better claim the structural positioning relationship to clearly distinguish over Folk. It should also be noted (as discussed above, that Folk discloses a threaded connection as well that meets the current broad recitation of claim 44.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/25/2021